DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on May 20, 2021 is acknowledged. The traversal is on the ground(s) that Groups I, II, III contain the same overlapping technical features and elements, and there will be a substantial overlap in the search conducted when examining claims drawn to each species, as substantially all of the prior art relevant in one case would be relevant in the other. This is not found persuasive because, as discussed in the restriction requirement (dated March 24, 2021), the three groups have separate classifications. Group I (claims 1-20) is drawn to a bioreactor vessel, classified in C12M1/007, Group II (claims 21-29) is drawn to a method of bioprocessing, classified in C12N1/00, and Group II (Claim 30) is drawn to a pump mounting plate, classified in F04B43/1292.  A separate classification thereof qualifies as establishing burden for distinct inventions (See MPEP § 808.02). Moreover, Applicants’ attention is drawn to the fact that the search for method claims requires the identification of processing steps, while the search for apparatus claims requires the identification of structural elements. With respect to the Applicants’ arguments that the search of one invention must necessarily result in a search for the other one has been considered, but is not found persuasive insofar as the searches are not co-extensive and an additional search would of necessity be required for the combination of . 
 	The requirement is still deemed proper and is therefore made FINAL.
 	Claims 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. It is noted that where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the interior cavity has a lower boundary that is angled toward the lower end of the body such that the vessel may be tilted to allow biomaterials within the interior cavity to be extracted and concentrated and/or washed without the need for a separate bioprocessing device" in lines 6-9.  The instant specification defines “a separate bioprocessing device” as a bioprocessing device that is separate, e.g., not connected to, or otherwise a part of, a closed bioreactor/bioprocessing system or a bioreactor vessel that is a component of a closed bioreactor/bioprocessing system. See paragraph 26. The specification further states that the “separate bioprocessing device” is vessel, centrifuge, or the like, for example. However, the claims as currently drafted do not define as to what constitutes a “bioprocessing device.” Thus, it is not clear as to the particular component(s) that should be excluded by the claim limitation a “separate bioprocessing device”. For examination purposes, the limitation is interpreted to mean a centrifuge. Further clarification is requested and appropriate correction is required. 	Claims 2-11 are included in this rejection.
The term "proximate" in claims 4 and 17 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does It is not clear how close the lower boundary must be to the lower end of the vessel body to meet the claim limitation.
The term "proximate" in claims 6 and 16 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear as to how close the outlet dip tube must be to the lower boundary to meet the claim limitation.
The term "close proximate" in claim 9 is a relative term which renders the claim indefinite.  The limitation "close proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear as to how close the inlet dip tube must be to the lower boundary to meet the claim limitation.
The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  	 
Claim 12 recites the limitation "such that the cell concentration and/or washing can be accomplished without the need for a separate bioprocessing device" in lines 10-12.  The instant specification defines “a separate bioprocessing device” as a bioprocessing device that is separate, e.g., not connected to, or otherwise a part of, a closed bioreactor/bioprocessing system or a bioreactor vessel that is a component of a closed bioreactor/bioprocessing system. See paragraph 26. The specification further states that the “separate bioprocessing device” is vessel, centrifuge, or the like, for example. However, the claims as currently drafted do not define as to what constitutes a “bioprocessing device.” Thus, it is not clear as to the particular component(s) that should be excluded by the claim limitation a “separate bioprocessing device”. For examination purposes, the limitation is interpreted to mean a centrifuge. Further clarification is requested and appropriate correction is required. 	Claims 13-20 are included in this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowling et al (WO 2017/109085 A1) (hereinafter “Dowling”).
Regarding claim 1, Dowling discloses a bioreactor vessel, comprising:  	a body having upper and lower ends (bioprocessing vessel (150) having an upper end and a lower end as shown in FIG. 2, annotated and reproduced below);  	
    PNG
    media_image1.png
    509
    654
    media_image1.png
    Greyscale
 	a hollow interior cavity formed in the body, the interior cavity located between the upper and lower ends, the interior cavity being configured to receive biomaterials for processing (the bioprocessing vessel (150) is adapted to process cell-containing fluid; 
Regarding claim 4, Dowling further discloses wherein the interior cavity includes a fluid outlet port located adjacent to a portion of the lower boundary that is proximate the lower end of the vessel body (the bioprocessing vessel includes a port that can function as an outlet at the bottom of the vessel body and connected to an outlet tubing as shown in FIG. 2).
Regarding claim 7, Dowling further discloses wherein the interior cavity includes a fluid inlet port located adjacent to a portion of the lower boundary (the bioprocessing vessel includes a port that can function as an inlet arranged above and near the lower boundary that is angled at the bottom of the vessel body and connected to inlet tubing as shown in FIG. 2).
Therefore, Dowling meets and anticipates the limitations set forth in claims 1, 4 and 7. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling.
Regarding claim 2, Dowling discloses the bioreactor vessel according to claim 2. 	Dowling does not explicitly disclose wherein the lower boundary is at an angle of about 45 to about 75 degrees. However, as shown in FIGS. 1 and 2, the bioprocessing vessel (150) includes a lower boundary that is angled towards an outlet port at the lower end of the vessel. Although the angle is not literally defined by Dowling, the angle of said lower boundary is deemed merely an engineering design choice since it is obvious and well within the abilities of one of ordinary skill in the art to design a lower boundary angled to any degree according to need (i.e. to optimize the flow of the biomaterials towards the outlet port and without undue experimentation).  See § MPEP 2144.04 IV (B).
Regarding claim 3, Dowling does not explicitly disclose wherein the lower boundary is at an angle of about 62 degrees. However, as shown in FIGS. 1 and 2, the bioprocessing vessel (150) includes a lower boundary that is angled towards an outlet port at the lower end of the vessel. Although the angle is not literally defined by Dowling, the angle of said lower boundary is deemed merely an engineering design choice since it is obvious and well within the abilities of one of ordinary skill in the art to design a lower boundary angled to any degree according to need (i.e. to optimize the flow of the 
Regarding claim 11, Dowling further discloses wherein the vessel is single use cell processing bag (see Dowling at ¶ [0042]). 	Dowling does not explicitly disclose the vessel is flexible. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the vessel of Dowling with flexible material because such modification would have been the simple substitution of one known material for another for the predictable result of constructing a vessel. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling as applied to claim 4 above, and further in view of Gebauer et al (US 2017/0044477) (hereinafter “Gebauer”).
Regarding claim 5, Dowling discloses the bioreactor vessel according to claim 4. 	Dowling discloses a fluid outlet port (see FIG. 2, reproduced above), but does not explicitly disclose wherein the fluid outlet port includes an outlet dip tube. 	Gebauer discloses a bioreactor vessel comprising an outlet port having a dip tube (see Gebauer at ¶ [0022]; FIG. 8a).  	In view of Gebauer, it would have been obvious to one of ordinary skill in the art 
Regarding claim 6, the outlet fluid port of modified Dowling is located at an intersection between the side boundary of the interior cavity (side wall; see annotated figure 2 of Dowling reproduced above) and a portion of the lower boundary that is closest to the lower end of the vessel body (see annotated figure 2 of Dowling reproduced above).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling as applied to claim 1 above, and further in view of Niazi (US 8,183,035).
Regarding claim 8, Dowling discloses the bioreactor vessel according to claim 1. 	Dowling discloses a fluid inlet port (see FIG. 2, reproduced above), but does not explicitly disclose wherein the fluid inlet port includes an outlet dip tube. 	Niazi discloses a bioreactor vessel comprising an inlet port having a dip tube reaching the bottom of the bioreactor vessel (see Niazi at col. 4, lines 33-36).  	In view of Niazi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the fluid inlet port of Dowling with that of Niazi because such modification facilitates the fluids directly to bottom of the 
Regarding claim 9, modified Dowling further discloses wherein at least a portion of the inlet dip tube is maintained in close proximity to the lower boundary of the interior cavity (i.e., a dip tube arranged at the bottom of the bioreactor vessel, see Niazi at col. 4, lines 33-36).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling as applied to claim 1 above, and further in view of Kern (US 5,362,642).
Regarding claim 10,.
Claims 12-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling et al (WO 2017/109085 A1) (hereinafter “Dowling”).
Regarding claim 12, Dowling discloses a bioprocessing system comprising:  	a bioreactor vessel having an interior cavity with a lower boundary at an angle, the bioreactor vessel configured for use with a tiltable bioreactor platform (bioprocessing vessel (150) including a lower boundary that is angled towards an outlet at the bottom end of the vessel as shown in FIG. 2, annotated and reproduced below; ¶¶ [0022] and [0023]; the bioreactor vessel can be used with tiltable bioreactor platform); and	
    PNG
    media_image1.png
    509
    654
    media_image1.png
    Greyscale

Regarding claim 13, modified Dowling further discloses a waste receptacle fluidly connected to the filter via at least one fluid line (see FIG. 2: receptacle 129; ¶ [0023] of Dowling). 	It should be noted that the filter is not positively recited in the claims.
Regarding claim 14, modified Dowling further discloses a wash buffer bag fluidly connected to the vessel via at least one fluid line (see FIG. 2: receptacle 123; ¶ [0023] of Dowling). 	It should be noted that the filter is not positively recited in the claims.
Regarding claim 15, modified Dowling further discloses a media bag fluidly connected to the vessel via at least one fluid line (see FIG. 2: receptacle 125; ¶ [0023] of Dowling).
Regarding claim 18, Dowling further discloses wherein the vessel is single use cell processing bag (see Dowling at ¶ [0042]). 	Dowling does not explicitly disclose the vessel is flexible. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the vessel of Dowling with flexible material because such modification would have been the simple substitution of one known material for In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 19, modified Dowling does not explicitly disclose wherein the pump mounting plate has four apertures configured to engage four peristaltic pump heads. However, modified Dowling does disclose wherein the pump mounting plate has three apertures configured to engage three peristaltic pump heads. It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the number of the apertures on the plate of modified Dowling to four aperture for the purpose of manipulating four fluid tubings. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04 VI B.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling as applied to claim 12 above, and further in view of Gebauer et al (US 2017/0044477) (hereinafter “Gebauer”).
Regarding claim 16, Dowling discloses the bioreactor vessel according to claim 12. 	Dowling discloses a fluid outlet port located adjacent to a portion of the lower boundary that is proximate the lower end of the vessel body (the bioprocessing vessel includes a port that can function as an outlet at the bottom of the vessel body and connected to an outlet tubing as shown in FIG. 2). Modified Dowling does not explicitly 
Regarding claim 17, the outlet fluid port of modified Dowling is located at an intersection between the side boundary of the interior cavity (side wall; see annotated figure 2 of Dowling reproduced above) and a portion of the lower boundary that is closest to the lower end of the vessel body (see annotated figure 2 of Dowling reproduced above).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling as applied to claim 12 above, and further in view of Harding et al (US 2010/0200706) (hereinafter “Harding”).
Regarding claim 20, modified Dowling discloses the bioprocessing vessel according to claim 12. 	Modified Dowling does not explicitly disclose wherein the pump mounting plate (105) includes a plurality of pump loop brackets configured to receive pump tubing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Griffin et al (US 2011/0143427) disclose a vessel having an angled lower boundary and pump. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799